McFarland, J., concurring.
I concur in the judgment of reversal; but in my opinion the contract sued on is not one that can be enforced against the land in the hands of subsequent grantees. It is true that the contract is not strictly what is usually called a “covenant running with the land,” but it is in the nature of such a covenant, and has practically the same consequences. In my opinion, therefore, it is within the meaning of sections 1460 et seq. of the Civil Code; and not having been made in a case, and in the manner contemplated by those sections, it is invalid, except as between the original contracting parties.